            Case 1:12-cr-00384-AWI-BAM Document 39 Filed 10/05/20 Page 1 of 2


 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                              EASTERN DISTRICT OF CALIFORNIA
 5

 6    UNITED STATES OF AMERICA,                            CASE NO. 1:12-CR-0384 AWI
 7                           Plaintiff
                                                           ORDER APPOINTING FEDERAL
 8                   v.                                    DEFENDER’S OFFICE REGARDING
                                                           MOTION FOR COMPASSIONATE
 9    TED LEE DURAN,                                       RELEASE AND ORDER FOR THE
                                                           CLERK TO FILE DEFENDANT’S
10                           Defendant                     MOTION
11

12
            On October 2, 2020, the Court received a motion to modify prison sentence through 18
13
     U.S.C. § 3582(c) by Defendant Ted Duran, appearing pro se. Defendant’s motion was received by
14
     the Clerk’s office but appears to contain a request to seal. The Clerk’s office forwarded the
15
     motion to the undersigned’s chambers for review because of the ambiguous sealing issue. Upon
16
     review, there is no basis to seal Defendant’s motion. Therefore, the Court will order the Clerk to
17
     file the motion. The Court will address the propriety of sealing an exhibit that is part of
18
     Defendant’s motion in a separate order.
19
            Additionally, because Defendant is requesting relief pursuant to § 3582(c), Defendant’s
20
     motion falls under the purview of Eastern District of California General Order No. 595. Pursuant
21
     to General Order 595, the Court will refer Defendant’s motion to the Federal Defender’s Office.
22
                                                   ORDER
23
            Accordingly, IT IS HEREBY ORDERED that:
24
     1.     The Clerk shall immediately file Defendant’s motion for compassionate release on the
25
            public docket;
26
     2.     Defendant’s motion is referred to the Federal Defender’s Office for the Eastern District of
27
            California;
28
          Case 1:12-cr-00384-AWI-BAM Document 39 Filed 10/05/20 Page 2 of 2


 1 3.     The Federal Defender’s Office shall review Defendant’s pro se submission and, within ten
 2        (10) days of service of this order, shall either file a supplemental motion or a notice of
 3        intent to stand on the original pro se motion submitted by Defendant;
 4 4.     Upon receipt of either a supplemental motion or notice stand on the original motion, the
 5        Court will conduct a further review to determine if a response from the United States is
 6        warranted and will issue any additional orders as may be appropriate at that time.
 7
     IT IS SO ORDERED.
 8

 9 Dated: October 5, 2020
                                               SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     2
